Amended Exhibit A This Amended Exhibit A, amended and restated as of October 21, 2009 for the addition of The Fairholme Focused Income Fund, is Exhibit A to that certain Transfer Agency Services Agreement dated as of January 14, 2009 between Fairholme Funds, Inc., Fairholme Capital Management, L.L.C. (which is a party to the Agreement with respect to Section 9 only) and PNC Global Investment Servicing (U.S.) Inc. Portfolios The Fairholme Fund The Fairholme Focused Income Fund PNC GLOBAL INVESTMENT SERVICING (U.S.) INC. FAIRHOLME FUNDS, INC. By: By: Name: Name: Title: Title: FAIRHOLME CAPITAL MANAGEMENT, L.L.C. (with respect to Section 9 only) By: Name: Title:
